Citation Nr: 0807803	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-12 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a shoulder 
disability.

3.  Entitlement to an increased disability rating for a 
service-connected lumbar spine disability to include 
herniated nucleus pulposus, currently evaluated 40 percent 
disabling.

4.  Entitlement to an increased disability rating for 
service-connected radiculopathy of the right lower extremity, 
currently evaluated 20 percent disabling.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
November 1974.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from ratings decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Procedural history

Service connection for a lumbar spine disability, denominated 
postoperative herniated nucleus pulposus, was granted in a 
December 1985 RO rating decision.
A 40 percent disability rating was assigned in a December 
1992 rating decision.

The veteran's May 2003 claim sought an increased disability 
rating for the lumbar spine disability, and service 
connection for claimed neck and shoulder conditions.  In June 
2003, the veteran sought entitlement to TDIU.  

In an August 2003 rating decision, the RO continued the 
veteran's 40 percent disability rating for his lumbar spine 
condition; separately service connected right lower extremity 
radiculopathy, assigning a 10 percent disability rating; 
denied entitlement to service connection for neck and 
shoulder conditions; and denied entitlement to TDIU.  The 
veteran disagreed and perfected an appeal as to each issue.

A September 2004 rating decision increased the disability 
rating for service-connected right leg radiculopathy to 20 
percent disabling effective August 19, 2004.    The veteran 
has not expressed satisfaction with the increased rating.

In January 2008, the veteran and his representative presented 
evidence and testimony at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.

Remanded issues

The issues of entitlement to increased disability ratings for 
the service-connected lumbar spine disability and right leg 
radiculopathy and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.

Issues not on appeal

A July 2006 rating decision denied the veteran's claims for 
entitlement to service connection for heart disease, 
headaches and sleep apnea.  A September 2007 rating decision 
granted service connection for radiculopathy of the left leg, 
evaluating the condition as 10 percent disabling.  The 
September 2007 rating decision also denied service connection 
for arthritis of the right shoulder.  The record does not 
indicate that the veteran disagreed with those rating 
decisions.  Thus, the issues considered therein are not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  
  



FINDINGS OF FACT

1.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran has no 
diagnosed neck disability.

2.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran has no 
diagnosed shoulder disability.


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  A shoulder disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a shoulder 
disability.

The veteran seeks service-connection for neck and shoulder 
disabilities. 
He contends that he injured his neck and shoulder when he 
fell while moving furniture down stairs in service.  Because 
the issues present similar facts and identical law, in the 
interest of economy the Board will address them in a single 
analysis.
  
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA, which enhanced 
VA's duty to notify a claimant about the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed of the VCAA in letters dated June 
2003, January 2005, May 2006 and September 2006 from the RO.  
All of the letters informed the veteran that in order to 
established service connection, the evidence must show three 
things:

You had an injury in military service or a disease 
that began in or was made worse during military 
service, or an event in service causing injury or 
disease.

You have a current physical or mental disability.

There is a relationship between your current 
disability and an injury, disease, or event in 
service.  

The VCAA letters dated June 2003 and January 2005 further 
informed the veteran that in order to establish a claim for 
an increased disability rating, the evidence must show that 
his service-connected disability had increased in severity.  
Finally, the January 2005 VCAA letter informed the veteran of 
what evidence was required to support a claim for TDIU.  

Each VCAA letter also informed the veteran of the typical 
kinds of evidence that could be used to support his claims, 
such as medical records, a statement from his doctor, his own 
statements and statements of others who could observe his 
symptoms.  This notice satisfies the obligation to inform a 
claimant of the evidence required to substantiate a claim. 

The veteran was informed in each letter that VA would provide 
a medical examination if it was deemed necessary to 
substantiate his claim, and that VA would obtain records such 
as records held by Federal agencies, including service 
records and VA medical records, employment records, and 
private medical records so long as he provided sufficient 
information to allow VA to obtain them.

The January 2005 VCAA letter also told the veteran: 

If there is any other evidence or information that 
you think will support your claim, please let us 
know. If you have any evidence in your possession 
that pertains to your claim, please send it to us. 

In essence, the veteran was asked to "give us everything 
you've got", in compliance with 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran received notice pursuant to Dingess by a letter 
dated March 2006, and was told of how VA determines an 
effective date and disability rating in the May 2006 and 
September 2006 letters. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

Under the circumstances of this case, the Board finds that 
reasonable efforts have been made to assist the veteran in 
obtaining evidence necessary to substantiate his claims, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating them.  Specifically, 
the RO has obtained the veteran's service medical records, 
private medical records identified by the veteran, and VA 
medical records from several VA medical centers.

As noted above, the veteran seeks service connection for 
claimed neck and shoulder disabilities.  The veteran was not 
afforded a VA examination regarding those claims.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must 
provide a VA medical examination in service connection claims 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.

In this case, as will be discussed in detail below there is 
no evidence of a current disability, or persistent or 
recurrent symptoms of a disability.  Remand for additional 
medical examination or opinion is not necessary.

The veteran testified under oath that he was receiving Social 
Security Administration (SSA) disability benefits.  See the 
January 15, 2008 hearing transcript, pages 29-30.  However, 
he did not testify that those records pertained to his 
service connection claims for his shoulder and neck.  Indeed, 
he testified that he had not sought medical treatment for the 
neck and shoulder.  See the January 15, 2008 hearing 
transcript, pages 8-9.  The veteran's testimony is congruent 
with the entire record, which is utterly negative concerning 
complaints to health care providers concerning his neck and 
shoulder.  No medical evidence in the record, including 
service medical records, private medical records and VA 
medical records, contains any mention of complaint of or 
treatment for a shoulder or neck injury or disorder.
  
It is therefore clear from the veteran's hearing testimony as 
well as the record as a whole that the SSA records contain no 
information concerning the claimed neck and shoulder 
disabilities.  Thus, those records need not be obtained with 
respect to these two issues.  See Brock v. Brown, 10 Vet. 
App. 155, 161-2 (1997) [VA is not obligated to obtain records 
which are not pertinent to the issue on appeal].

The Board therefore finds that under the circumstances of 
this case, VA has satisfied the duty to assist provisions of 
the law and that no further actions pursuant to the VCAA need 
be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).   As noted in the Introduction, the veteran and his 
representative presented evidence and argument in support of 
his claim at a hearing at the RO before the undersigned ALJ.  

Accordingly, the Board will proceed to a decision on the 
merits as to the two service connection issues.  

Relevant law and regulations

Service connection - in general 

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability. See  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. See 38 C.F.R. § 
3.303(b) (2007).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2007); Savage v. Gober, 10 Vet. App. 488, 495-496 
(1997). 

Analysis

As stated above, in order to establish service connection for 
the claimed disorders, there must be (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson, supra.  The Board 
will address each element in turn.

With regard to element (1), current disability, after a 
careful review of the evidence the Board finds that there is 
no medical diagnosis of a neck or shoulder disorder.  

The only evidence of record indicating that the veteran has 
neck and shoulder disorders are the testimony and statements 
of the veteran that he experiences neck and shoulder pain.  
However, symptoms such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, do not in and of 
themselves constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).

Moreover, to the extent that the veteran's contentions can be 
taken to be evidence of an underlying medical condition, the 
Board observes that there is nothing in the record to suggest 
that the veteran is competent to make medical diagnoses.  It 
is well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

The veteran has been accorded ample opportunity to furnish 
evidence in support of his claim.  He has not done so.  See 
38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to 
support a claim for VA benefits]. 

In the absence of any diagnosed neck and shoulder 
disabilities, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].

For those reasons, the Board finds that the evidence supports 
a conclusion that the veteran has no current neck or shoulder 
disability.  Thus, the claims fail on that basis alone.

For the sake of completeness, the Board will also address the 
remaining two Hickson elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With respect to element (2), in service disease or injury, 
the Board will separately discuss disease and injury.

Concerning disease, the service medical records make no 
mention of neck or shoulder problems.

Concerning in-service injury, the veteran's service medical 
records include several entries which indicate the veteran 
complained of back pain after falling on stairs.  However, 
the entries do not indicate that the veteran injured his neck 
or shoulder.  Rather, they indicate that he complained only 
of low back pain.  

At the January 2008 hearing, the veteran testified that 
immediately after the injury, his main complaints were 
focused on back pain, but that he has experienced neck and 
shoulder pain from the time of the fall.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence. See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing 
Madden, recognized that the Board had inherent fact-finding 
ability.  In addition, the Court has declared that in 
adjudicating a claim the Board has the responsibility to 
weigh and assess the evidence.  See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

To the extent that the veteran now contends that he has had 
neck and shoulder pain since the in-service incident, the 
Board finds that his statements and testimony to that effect 
are not credible.  Here, a review of the medical evidence 
shows no such complaints.  Indeed, the veteran has only 
recently complained of neck and shoulder pain, and then in 
connection with his claim for VA benefits.  The record shows 
that the veteran did not complain of such pain in 1985, 1988, 
1990,  1991, or 1992, when he received medical treatment from 
VA or from private medical providers.  

In particular, in connection with the veteran's original 
claim for VA benefits, which was filed in March 1984 and 
which did not mention neck or shoulder problems, the veteran 
received a VA orthopedic examination in October 1985.  His 
complaints were focused on his back and right lower 
extremity; the neck and shoulder were not mentioned, and no 
neck and shoulder disability was identified by the examining 
physician.  A January 1988 VA examination similarly was 
devoid of neck and shoulder complaints or diagnosis.

Those records are more reliable, in the Board's judgment, 
than the veteran's recent contentions, made in connection 
with his claim for monetary benefits.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the claimant]; 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[interest may affect the credibility of testimony].

Additionally, the Board observes that the veteran has made a 
number of prior claims regarding his back, but he did not 
until recently make any mention of a neck or shoulder 
disorder.  See Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].

In short, the Board finds the veteran contention, to the 
effect that he injured his neck and shoulder along with his 
back in service, to be contradicted by his lengthy past 
history and to be incredible.

For these reasons, the Board concludes that here was no in-
service neck or shoulder disease or injury.  Element (2) is 
thus also not satisfied.

With regard to element (3), in the absence of a currently 
diagnosed disability medical nexus would be an impossibility.  
Indeed, there is no medical opinion serving to link the 
veteran's in-service injury and any current neck or shoulder 
condition.  The veteran cannot, by his own statements, 
establish such a medical nexus.  See Espiritu, supra.  
Element (3) is not met.

As noted above, the veteran has maintained that he has 
experienced neck and shoulder pain since the fall down stars 
occurred during service.  The Board is of course aware of the 
provisions of 38 C.F.R. § 3.303(b), relating to chronicity 
and continuity of symptomatology.  However, as discussed 
above, there is no objective medical evidence of a neck or a 
shoulder injury during service or for decades thereafter.  
Supporting medical evidence is required. See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case. 
As was explained above, the Board finds the veteran's own 
statements as to pain starting in service and continuing 
thereafter to be lacking credibility in light of the utterly 
negative medical records.  Continuity of symptomatology after 
service is therefore not demonstrated.

Conclusion

A preponderance of the medical and other competent evidence 
supports a conclusion that the veteran has no diagnosed neck 
or shoulder disorder.  The benefits sought on appeal are 
accordingly denied.




ORDER

Entitlement to service connection for a neck disability is 
denied. 

Entitlement to service connection for a shoulder disability 
is denied.


REMAND

3.  Entitlement to an increased disability rating for a 
lumbar spine disability to include herniated nucleus 
pulposus, currently evaluated 40 percent disabling.

4.  Entitlement to an increased disability rating for 
radiculopathy of the right lower extremity currently 
evaluated 20 percent disabling.

5.  Entitlement to TDIU.

Reasons for remand

SSA records

As noted in the VCAA discussion above, the veteran testified 
that he is receiving SSA benefits.  Unlike with respect to 
the two service connection issues, the SSA records are likely 
to refer to the veteran's long-standing back disability and 
radiculopathy, as well as his employability.  In Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992), the Court held that VA's 
statutory duty to assist includes obtaining records from SSA 
and giving appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
compensation benefits.  Therefore, the agency of original 
jurisdiction must obtain any records from SSA pertaining to 
the veteran's SSA disability benefits claim.



VCAA notice

In addition, the Board notes that the Court in Vazquez-Flores 
v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008), has required 
specific notice regarding increased disability ratings.  

Vazquez-Flores held that for an increased compensation claim, 
38 U.S.C.A. 
§  5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation -- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores, slip op. at 5-6.  

A TDIU is a claim for an increased rating.  See Hurd v. West, 
13 Vet. App. 449 (2000) [holding that a claim for TDIU is a 
claim for increased compensation, and the effective date 
rules for increased compensation apply to a TDIU claim]; see 
also Norris v. West, 12 Vet. App. 413 (1999).

In short, in light of the recent decision in Vazquez-Flores 
more detailed notice must be provided.  The Board has been 
prohibited from itself curing VCAA notice defects.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The agency of original 
jurisdiction should therefore send appropriate notice 
pursuant to Vazquez-Flores. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrected VCAA letter in compliance with 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).

2.  VBA should contact SSA for the purpose 
of obtaining any records from that agency 
that pertain to the veteran's claim for 
SSA disability benefits, including any 
medical records. Any records so obtained 
should be associated with the veteran's VA 
claims folder.

3.  Following the completion of the 
foregoing development, and after 
undertaking any additional developmental 
action which it deems to be necessary, VBA 
should then readjudicate the veteran's 
claims of entitlement to increased 
disability ratings for the service-
connected lumbar spine disability and 
right leg radiculopathy as well as the 
claim for TDIU. If the benefits sought on 
appeal remain denied, VBA should provide 
the veteran with a supplemental statement 
of the case, with a copy o the veteran's 
representative, and allow an appropriate 
period of time for response. Thereafter, 
the claims folder should be returned to 
the Board for further appellate review, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


